Citation Nr: 1544741	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2008.  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  An October 2006 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claim in June 2007, May 2008, and January 2015.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  Additionally, the Board finds the Appeals Management Center substantially complied with the September 2011 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2008, the Veteran testified at a hearing before a DRO.  Pursuant to 
38 C.F.R. § 3.103(c)(2) (2015) a DRO who conducts a hearing must fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the DRO hearing, the Veteran was assisted by his representative.  The representative and the DRO asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling throughout the period on appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The record reflects that, throughout the pendency of the appeal, the Veteran received treatment through VA, including group and individual counseling.  Throughout, the treatment records indicate that the Veteran generally had a depressed or anxious mood, and was often irritable or angry.  Additionally, throughout the period on appeal, the Veteran experienced significant sleep difficulties, in part due to his nonservice-connected sleep apnea, and in part due to combat-related nightmares.  He reported that on several occasions in the past he had woken up attempting to choke or beat his wife.  The Veteran was hypervigilant with an exaggerated startle response and experienced panic attacks.  Minimal intrusive thoughts were noted, but the Veteran had significant avoidance and emotional numbing symptoms.  The Veteran described difficulty maintaining concentration and attention.  Furthermore, the Veteran reported a poor short-term memory, as well as a pervasive lack of interest in his life and things which used to interest him, including drag racing and working on cars.  The Veteran asserted that he had difficulty with large crowds, and was limited socially due to his rigidness, irritability, and paranoia.  Additionally, the Veteran reported passive suicidal ideation throughout the period on appeal.  He reported no intent to act, but had thoughts of death.  When he became very angry, he had nonspecific thoughts about harming or killing others, particularly in 2009; this behavior seemed to coincide with a change in medication.  He additionally described a few verbal altercations which resulted from his anger.  The Veteran related that he was generally able to walk away when he became angry, but recalled that he had lost his temper with customers four to five times throughout his career.

In 2007, the Veteran described himself as a "professional time-killer," stating that he preferred to stay busy and had run his own business since 1970.   The Veteran withdrew somewhat socially and preferred to be alone, although he did have at least two very close friends who he saw on an almost daily basis.  He had a difficult marriage and living situation with his second wife of 24 years, and filed for divorce in 2008.  He reported an increase in quality of life after the divorce, and was married for a third time in October 2011.  The Veteran reported good relationships with his new wife as well as his children and grandchildren, but also had feelings of guilt surrounding the relationships.  He was also very close to his brother.  
The Veteran first underwent VA examination in June 2007.  The examiner noted that the Veteran made efforts to avoid things associated with his trauma and that he had difficulty falling or staying asleep.  He was often angry, and lacked interest in activities.  The Veteran described himself as a loner, but noted that he had friends he saw on a regular basis.  He reported working at least 60 hours a week in his own business.  The examiner assigned a GAF score of 65, and opined that the Veteran's PTSD symptoms were not severe enough to interfere with his occupational and social functioning.

In August 2007, the Veteran applied for SSA disability benefits.  In that application, he reported that he had not been employed since August 2006.  An examiner noted that the Veteran's impairment was not severe and that he had no restrictions on activities of daily living and no difficulties maintaining social functioning.  The examiner did note mild difficulties in maintaining concentration, persistence or pace.  

The Veteran again underwent VA examination in May 2008.  The examiner noted that the Veteran had difficulty connecting emotionally with his wife and that he rarely associated with her.  The Veteran demonstrated avoidance behavior and irritability.  He had difficulty making new friends, but was able to keep old ones.  He denied having hobbies and reported that his nightmares and persistent irritability continued.  The examiner assigned a GAF score of 61 and opined that the Veteran had mild to moderate occupational impairment with an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.

The Veteran most recently underwent VA examination in January 2015.  He had symptoms of a depressed mood, anxiety, and panic.  He reported sleeping well.  The VA examiner also opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  

Here, the Board finds the evidence demonstrates that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested throughout the pendency of the appeal by anger, a depressed mood, anxiety, panic attacks, irritability, short-term memory impairment, poor concentration, sleep disturbances and nightmares, hyperarousal, hypervigilance, difficulty with social relationships, and anhedonia.  The evidence indicates deficiencies in work, thinking, mood, and family relationships.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment.  At no point were there reports of disorientation, hallucinations, or delusions.  Although the Veteran did report deficiencies in close relations, such as with his now ex-wife, the evidence demonstrates that he is close to his children and grandchildren as well as his current wife.  Additionally, the evidence shows that the Veteran has close friends.  Clinicians noted throughout the period on appeal that the Veteran was well-groomed and able to cope with the activities of daily living.  The Veteran demonstrated some memory impairment, but no major memory loss.  Additionally, clinicians assigned GAF scores ranging from 52 to 65 during the period on appeal, indicating a range of mild to moderate symptoms.  The Board finds it probative that with the exception of one score of 52, the scores were in the 60 to 65 range.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but not more, for PTSD have been met.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by anger, a depressed mood, anxiety, panic attacks, irritability, short-term memory impairment, poor concentration, sleep disturbances and nightmares, hyperarousal, hypervigilance, difficulty with social relationships, and anhedonia.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating of 70 percent, but not higher, for PTSD is granted.


REMAND

The Veteran asserts that he is unemployable as a result of his service-connected disabilities, including PTSD.  However, the record remains unclear as to the extent of the Veteran's unemployability and its cause.  Specifically, in part due to the nature of the Veteran's line of work as a self-employed contractor and builder, it is unclear when the Veteran became unable to work.  He has variously reported that he stopped working at some point between 2005 and 2007.  Upon VA examination in June 2007, the Veteran reported working upwards of 60 hours a week and that he had not missed any work due to his PTSD symptoms, but when applying for TDIU in 2008 reported that he had not worked since 2005.  He reported working a job in Florida as late as 2010.  As there is insufficient evidence of record to determine when and to what extent the Veteran has been unemployed, the Board finds that remand is necessary in order to obtain more information, to include documentation of the Veteran's income throughout the period on appeal.

Additionally, the record does not include a competent, medical opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience.  While the Veteran receives SSA disability benefits, there is some evidence that other, non-service-connected disabilities may have an impact on the Veteran's employability.  As a result, the Board finds that a remand for a VA examination is warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from March 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  The RO should complete all additional evidentiary development necessary to adjudicate the claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's income throughout the period on appeal and his complete educational and occupational history, to include his self-employment.

3.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities, including diabetes mellitus, type II, PTSD, gluteal cleft scar, right cheek scar, and erectile dysfunction, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

4.  After all development has been completed, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


